Citation Nr: 0839037	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-19 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk





INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for type II diabetes mellitus and 
hypertension.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during service.

2.  The veteran's current diabetes mellitus type II first 
manifested many years after service and is not related to his 
service or to any aspect thereof. 

3.  The veteran's current hypertension first manifested many 
years after service and is not related to his service or to 
any aspect thereof.  


CONCLUSION OF LAW

1.  The veteran's type II diabetes mellitus was not incurred 
in or aggravated by his active service, did not manifest to a 
compensable degree within one year following his separation 
from service, and is not proximately due to or the result of 
exposure to herbicide agents in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102. 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The veteran's current hypertension was not incurred in or 
aggravated by his active service, did not manifest to a 
compensable degree within one year following his separation 
from service, and is not proximately due to or the result of 
exposure to herbicide agents in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102. 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 
104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents, such as Agent Orange.  In the case of such 
a veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes prostate 
cancer, if manifest to a compensable degree at any time after 
service, and acute and subacute peripheral neuropathy, that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  The presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, 
secondary service connection is permitted based on 
aggravation,  Compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that type II diabetes mellitus and 
hypertension were caused by exposure to Agent Orange while 
serving in the Republic of Vietnam.  After considering the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against finding service in the Republic of 
Vietnam. 

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
The veteran in this case served on active duty from October 
1971 to October 1979.  A review of his service personnel 
records does not show that he served in Vietnam.  The 
complete service records that were requested by the VA show 
that, during his foreign service, the veteran served only in 
Thailand and Korea.  In addition, none of the veteran's 
medals are indicative of service in Vietnam.  Thus, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran served in Vietnam for the purposes 
of the regulation governing the presumption of service 
connection for certain diseases due to herbicide exposure.  
The Board thus finds that the veteran was not presumptively 
exposed to herbicides during his military service, and that 
he is therefore not entitled to service connection for type 
II diabetes mellitus or hypertension on a presumptive basis.  
The Board will therefore address the merits of the veteran's 
claims on alternate bases.  

Type II Diabetes Mellitus 

The veteran's service medical records are negative for a 
diagnosis of type II diabetes mellitus.  At each examination 
in service, including on examination in September 1979 prior 
to his separation from service, examination revealed the 
veteran's blood sugar was normal and otherwise showed no 
abnormalities.  Because no diabetes was found on examination 
at separation, the Board finds that there was no evidence of 
a chronic condition at separation.  38 C.F.R. § 3.303(b).  

The record reflects that the veteran was first diagnosed with 
diabetes mellitus type II in 1997.  In the beginning of 
October 1997, a private treatment note showed that the 
veteran's blood sugar was so high that different blood sugar 
machines could not measure it.  In less than two weeks, the 
veteran's physician stated that the veteran's blood sugars 
were within a good range and instructed the veteran to 
continue to monitor his blood sugar but not as often as he 
did in the past.  Subsequent treatment notes from 2001 to 
2003 show continuing treatment for diabetes.  None of the 
private physician's notes, however, reference the veteran's 
military service or indicate that a connection between 
service and the veteran's current diagnosis of type II 
diabetes mellitus exists.

Furthermore, there is no other evidence in the veteran's 
claims file indicating that any of the veteran's treating 
providers found a relationship between his diabetes mellitus 
and his period of active service, including the alleged 
exposure to herbicide agents.  

The veteran was first diagnosed with diabetes mellitus in 
1997, nearly 20 years after his separation from active 
service.  The Board finds that the veteran is thus not 
entitled to service connection on a presumptive basis.  
Additionally, in view of the lengthy period without evidence 
of a diagnosis, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
diabetes mellitus during the veteran's period of active 
service.  As there is no evidence of treatment for or 
complaints of diabetes mellitus during service, or of 
exposure to herbicide agents in service, the Board finds that 
a VA examination is not required in this case.  Finally, 
there is no evidence establishing a medical nexus between 
military service and the veteran's diabetes mellitus.  Thus, 
the Board finds that service connection for diabetes mellitus 
is not warranted.

The Board has considered the assertions of the veteran that 
his diabetes mellitus is related to his period of active 
service.  However, to the extent that the veteran relates his 
current diagnosis of diabetes mellitus to service, his 
opinion is not probative or competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's diabetes mellitus 
first manifested many years after his period of active 
service and is not related to his active service or to any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
diabetes mellitus the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Hypertension

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Note (1).  

The veteran's service medical records are negative for any 
symptoms or a diagnosis of hypertension.  At each examination 
in service, including on examination in September 1979 prior 
to his separation from service, the veteran's blood pressure 
was normal and his cardiovascular system otherwise showed no 
abnormalities.  Because hypertension was not found on 
examination at separation, the Board finds that the evidence 
does not show a chronic condition at separation from service.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  The veteran received 
treatment from a  private physician from October 1996 to 
November 2004.  Blood pressure readings during that time 
ranged from 120/84 to 152/90, but no medication was 
prescribed until August 2003.  In August 2003, the veteran 
was seen for a follow-up after a transient ischemic attack 
for which he was hospitalized in July.  Assessment was 
transient ischemic attack with above normal blood pressure, 
and the veteran was placed on Accupril.  

While the veteran's post-service treatment records reflect 
numerous elevated blood pressure readings, the first 
diagnosis of hypertension was not until July 2003, 
approximately 24 years after his separation from service.  It 
is significant that the veteran did not seek and did not 
receive treatment for hypertension until July 2003.  Given 
the length of time between his separation from service and 
the initial confirmed diagnosis, the veteran is not entitled 
to service connection for hypertension on a presumptive 
basis.  Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  In addition, the Board 
finds that service connection is not warranted on a direct 
basis.  No competent evidence of record show that the 
veteran's current hypertension is related to his service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent evidence establishing a 
medical nexus between military service and the veteran's 
hypertension.  Indeed, the competent medical evidence only 
weighs against a finding of a medical nexus.  Thus, service 
connection for hypertension is not warranted.

The Board has considered the assertions of the veteran that 
his hypertension is related to his period of active service.  
However, to the extent that the veteran relates his current 
diagnosis of diabetes mellitus to service, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and March 2005; 
a rating decision in October 2004; and a statement of the 
case in May 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the June 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA did not obtain a medical examination in 
relation to the claim for service connection for the 
residuals of back injury because there is no competent 
evidence that the veteran's disability is the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for hypertensive vascular disease is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


